     Case 2:13-cr-02131-WFN        ECF No. 112      filed 02/23/21   PageID.314 Page 1 of 6




 1                Houston Goddard
                  10 North Post Street, Suite 700
                  Spokane, Washington 99201
2                 509.624.7606
                  Attorney for Randal Lee Osburn

 3

4

 5

6                           United States District Court
                           Eastern District of Washington
 7                              Hon. Wm. Fremming Nielsen

8
     United States,                                   No. 2:13-cr-2131-WFN
9
                             Plaintiff,               Supervised Release Brief
10
           v.
11
     Randal Lee Osburn,
12
                             Defendant.
13

14

15

16

17

18

19
     Case 2:13-cr-02131-WFN          ECF No. 112       filed 02/23/21   PageID.315 Page 2 of 6




 1          Randy Osburn will appear before the Court and admit to smoking marijuana

2    following his most recent appearance on January 25, 2021. 1 Randy has previously

 3   admitted to using marijuana on numerous occasions between January 2020 and

4    September 2020, which led to his termination from the RRC; twice leaving inpatient

 5   substance abuse treatment, which was meant to address his marijuana use; and

6    drinking alcohol in June 2020.2

 7          The Court has expressed its frustration with Randy’s continued violations,

8    which (apart from the alcohol violation eight months ago) are all tied to marijuana.

9    While Randy recently completed inpatient substance abuse treatment, it is apparent

10   that supervision is not effectively curbing his marijuana use. Apart from that marijuana

11   use, Mr. Osburn is leading an entirely commendable life—he is employed and has

12   stable housing living with his girlfriend (whom Randy’s supervising Probation Officer

13   describes as a “positive influence”). 3 Randy understands the Court may revoke his

14   supervision, and he will accept whatever sanction the Court opts to impose. Based on

15   his demonstrated rehabilitation apart from his marijuana use, Randy will ask the Court

16   not to impose another term of supervision.

17          The purpose of supervised release is to assist those leaving prison with their

18   rehabilitation and reintegration back into society. The Supreme Court has recognized

19   1 ECF No. 105.
     2 ECF Nos. 50, 65, 72, 80, 81, 83, 93, 97, 104.
     3 ECF No. 100.

                                           Supervised Release Brief
                                                    –1–
     Case 2:13-cr-02131-WFN          ECF No. 112       filed 02/23/21    PageID.316 Page 3 of 6




 1   that “supervised release fulfills rehabilitative ends,” and Congress has aptly stated that

2    “the primary goal [of supervised release] is to ease the defendant’s transition into the

 3   community[.]” 4 The U.S. Probation Office is tasked with helping supervisees with that

4    reintegration by providing drug treatment, mental health counseling, vocational

 5   training, and many other services. They do a commendable job. They are also tasked

6    with monitoring supervisees and informing the courts when a supervisee has violated

 7   his conditions—and those conditions must include a prohibition on using marijuana.

8           While using marijuana is prohibited for everyone on federal supervision, it is

9    clear from our laws, policies, and customs that marijuana use is increasingly accepted

10   in the community. This is due in no small to recent scientific studies showing the

11   positive medical benefits of marijuana—including findings that marijuana may help

12   individuals “cope with depression and anxiety, leading to fewer suicides among young

13   adult males.”5 Today, every Washingtonian not on federal supervision may use

14   marijuana without fear of adverse legal consequences—and countless people, from all

15   walks of life, do so.

16

17
     4 United States v. Johnson, 529 U.S. 53, 59 (2000); S. Rep. No. 98-225, at 124 (1983), as reprinted in
18
     1984 U.S.C.C.A.N. 3182, 3307.
     5 See Silvia Irimescu, Marijuana Legalization: How Government Stagnation Hinders Legal Evolution
19
     and Harms a Nation, 50 Gonz. L. Rev. 241, 249 (2015), citing and quoting Mark Anderson, Daniel
     I. Rees, and Joseph J. Sabia, High on Life? Medical Marijuana Laws and Suicide, 17 RES. BRIEFS
     IN ECON. POL’Y (Jan. 7, 2015), at 2.
                                           Supervised Release Brief
                                                    –2–
     Case 2:13-cr-02131-WFN       ECF No. 112     filed 02/23/21    PageID.317 Page 4 of 6




 1          But, for now, marijuana remains illegal for all purposes under federal law. While

2    the federal government does not pursue cases against simple marijuana possession and

 3   use, federal supervisees continue to face revocation (and incarceration) for such

4    marijuana possession and use. This means that, while everyone else in the state of

 5   Washington may use marijuana without fear of legal repercussions, federal supervisees

6    who are otherwise living productive and law-abiding lives face a continuous cycle of

 7   supervision and incarceration should they use marijuana.

8           In Randy’s case, this cycle risks the substantial and hard-fought progress he has

9    made. Like so many others caught up in the criminal justice system, Randy comes from

10   a broken home. Growing up, he was the victim of both physical and sexual abuse.

11   Almost everyone he knew did time in jail. As an adult, he ended up homeless and in-

12   and-out of county jail before doing six years in federal prison. Randy finished his federal

13   time 16 months ago, and he has (for the first time in his adult life) thrived. He has a job

14   and stable housing living with his girlfriend, who successfully completed federal

15   supervision and has helped Randy achieve the success she herself found with the help

16   of Probation. Randy is living a productive and healthy life.

17          Transitioning to life in the community after six years behind bars is no mean

18   feat. Randy has done well for himself in establishing a stable and productive life. His

19   issue is his marijuana use. While Randy has never had issues with any other drug, he

     has used marijuana since he was 10 years old to ease his anxiety and stress.

                                       Supervised Release Brief
                                                –3–
     Case 2:13-cr-02131-WFN        ECF No. 112      filed 02/23/21   PageID.318 Page 5 of 6




 1           The Court and Probation have been patient with Randy and attempted to work

2    with him to address his marijuana use. It is rare for the Court to allow violations to

 3   remain pending for a full year, but the Court has done so here in recognition of the fact

4    that—apart from his marijuana violations—Randy has done well for himself. He no

 5   longer poses a danger to himself or to the community. On the contrary, he has (with the

6    assistance of Probation) achieved precisely what supervision is meant to facilitate:

 7   rehabilitation and reintegration into the community.

8            But, despite his success, Randy has continued to violate the conditions of his

9    supervision. Should the Court opt to revoke his supervision, the defense would note

10   that he has already served 43 days in custody on those violations. 6 Should the Court

11   consider further sanction appropriate, the defense would ask the Court to consider

12   ordering an RRC placement rather than a custodial sentence so that Randy could keep

13   his job. 7

14           Regardless of the sanction, the defense will ask the Court not to impose a further

15   term of supervision. The reasons are two-fold: First and foremost, Randy has achieved

16   what his supervision was meant to accomplish (rehabilitation and reintegration into the

17   community)—so further supervision would be unnecessary and an inefficient use of

18
     6 Randy turned himself in to the Spokane County Jail on September 30, 2020, and was released on
19
     November 11, 2020. See ECF Nos. 95, 98.
     7 Should the Court impose a custodial sentence, the defense would ask that the Court recommend

     placement at FDC SeaTac and allow Randy to self-report.
                                        Supervised Release Brief
                                                 –4–
     Case 2:13-cr-02131-WFN      ECF No. 112     filed 02/23/21   PageID.319 Page 6 of 6




 1   Probation’s limited resources. Secondly, Randy’s actions suggest that even Probation’s

2    best and most patient efforts will not curb his marijuana use—so further supervision

 3   would likely continue the endless and unproductive cycle of supervision and prison,

4    risking the stability and success Randy has achieved.

 5   Dated: February 23, 2021
                                      Federal Defenders of Eastern Washington & Idaho
6                                     Attorneys for Randal Lee Osburn

 7                                    s/ J. Houston Goddard
                                      J. Houston Goddard, NY #4545851
8

9

10                               Service Certificate
          I certify that on February 23, 2021, I electronically filed the foregoing with the
11
     Clerk of the Court using the CM/ECF System, which will notify Assistant United
12
     States Attorney James Goeke.
13
                                      s/ J. Houston Goddard
14                                    J. Houston Goddard, NY #4545851

15

16

17

18

19



                                      Supervised Release Brief
                                               –5–
